Justice EAKIN,
concurring.
I join the Majority’s holding that the separate disease rule permits a plaintiff to file an action for a malignant asbestos-related disease, even if he previously filed an action for a different malignant asbestos-related disease, provided the second action is based on a separate, distinct disease not known to the plaintiff at the time of the first action. I write separately to express my view that the damages recoverable in the second action for the second malignant disease must also be separate and distinct from those recovered in the first action. While two lawsuits are permitted under the rule, two recoveries for identical damage resulting from each disease are not. A plaintiff must be able to *1191establish the second disease caused damage that is distinct from that which was alleged in the first action. A second lawsuit cannot be used as a vehicle to recover damages he may have been unable to prove in the first one.
In all other respects, I join the Majority’s decision.
Justice BAER joins this concurring opinion.